Citation Nr: 1309644	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  03-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for status post left hip replacement as of November 1, 2007. 

2.  Entitlement to an initial rating in excess of 10 percent for chronic left knee pain.

3.  Entitlement to a rating in excess of 30 percent for the period prior to February 7, 2011, and a compensable rating thereafter, for chronic right patellar dislocations. 

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to April 1970.  He has also served in the U.S. Air Force Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for disabilities of the left knee and the left hip, degenerative arthritis of the right knee, and chronic right patellar dislocations.  The RO assigned an initial 30 percent disability rating for the chronic right patellar dislocations and initial 10 percent ratings for the left knee disability, left hip disability, and right knee degenerative arthritis.  The Veteran appealed the assigned ratings.  Jurisdiction of the claims file subsequently transferred to the RO in Atlanta, Georgia. 

Although the Appeals Management Center (AMC) issued a November 2005 rating decision increasing the rating for the left hip to 30 percent, effective March 12, 2002, the Veteran did not indicate that rating satisfied his claim so the issue remained on appeal.  In an August 2011 rating decision, the Atlanta RO granted a 100 percent rating, effective September 20, 2006, and a 70 percent rating, effective November 1, 2007, for status post left hip replacement as well as a separate 10 percent rating for limitation of adduction of the left thigh from September 22, 2005, to September 20, 2006.  In July 2012, the Board decided the issue of entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) (for the period from January 14, 2005, to January 17, 2006) as well as the issues of entitlement to increased ratings for osteoarthritis of the left hip and limitation of adduction of the left thigh for the period prior to September 20, 2006.  The issues remaining on appeal have been returned to the Board for appellate disposition.

In January 2005, March 2008, July 2010, and July 2012 this matter was remanded for additional development.  As further discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with such remand orders and no further action is necessary in regard to the issues herein decided.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal, which has also been reviewed by the Board.  Such contains VA treatment records not in the claims file, which were reviewed by the AOJ in the December 2012 supplemental statement of the case.

The issues of entitlement to increased ratings for the right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Beginning November 1, 2007, the Veteran's left hip, status post replacement, has been manifested by markedly severe residual weakness, pain, and limitation of motion following implementation of a prosthesis, without requiring the use of crutches.

2.  For the entire appeal period (since March 12, 2002), the Veteran's left knee disability has been manifested by complaints of pain with range of motion from zero to 50 degrees, without subluxation or lateral instability, dislocated or removed semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  From November 1, 2007, the criteria for a disability rating in excess of 70 percent for status post left hip replacement are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2012).

2.  For the entire appeal period, the criteria for a rating in excess of 10 percent for degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five (5) elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed the propriety of the initially assigned ratings for his left hip and left knee disabilities.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for left hip and left knee disabilities were granted and initial ratings were assigned in the December 2002 rating decision on appeal.  Therefore, as the Veteran has appealed initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's active duty and reserve service treatment records as well as post-service VA treatment records have been obtained and considered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (4).  The Veteran was afforded a VA examination in October 2002 in order to assess the severity of his left knee disability.  As the examiner did not specifically comment on any functional loss in accordance with DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), i.e., the effects of the disability upon ordinary use, and the functional impairment due to pain, weakened movement, excess fatigability, or incoordination, the Veteran was afforded another VA examination in September 2005.  The September 2005 examiner reviewed the claims file and conducted a thorough physical examination and interview of the Veteran.  Although that examiner indicated an inability to determine the degree to which pain would limit functional ability during flare-ups/use, the Board finds that the observation of no additional loss of motion after repetitive testing adequately addresses the functional effect of a flare-up.  A general medical examination was provided in September 2006 and the examiner assessed the Veteran's gait, but deferred to the September 2005 examiner for specific musculoskeletal findings.

Another VA examination, addressing the severity of the left knee as well as the left hip, was conducted in June 2009.  The June 2009 examiner reviewed the claims file and conducted a thorough physical examination and interviewed the Veteran.  In February 2011, another examination was conducted.  Although the February 2011 examiner recorded ranges of motion for the knee and hip, the examination report does not indicate review of the claims file and contains incorrect and conflicting statements (as example, reporting that the Veteran had undergone no left knee surgeries and (incorrectly) reporting that he underwent left knee replacement).  However, the most recent examination was conducted in July 2012 and reflects review of the claims file as well as the conduct of a thorough physical examination and interview of the Veteran.  The Board finds the cumulative evidence from the examinations is adequate to adjudicate the Veteran's claims as such addresses the relevant rating criteria and there is no evidence or allegation of worsening of the disabilities since the July 2012 examination.  Therefore, further examination is not necessary to decide the Veteran's initial rating claims.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In January 2005, March 2008, July 2010, and July 2012, the Board remanded the case for additional development.  As a result of such remand directives, the Veteran was provided additional VCAA notice, to include the information and evidence necessary to substantiate his initial rating claims on an extra-schedular basis in a July 2010 letter; VA obtained additional treatment records, to include those from the Air Force Reserves and from VA facilities; and afforded him VA examinations so as to determine the current severity of his left knee and hip disabilities. Therefore, the Board finds that the AOJ has substantially complied with the January 2005, March 2008, July 2010, and July 2012 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Of particular relevance here, as the Veteran has been diagnosed with osteoarthritis, is law providing that a claimant with a disability manifesting as painful or decreased range of motion in a joint may be entitled to a separate rating for arthritis.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In Lichtenfels, the Court held that Diagnostic Code 5003 and 38 C.F.R. § 4.59, when read together, indicate that painful motion of a major joint caused by degenerative arthritis established by x-ray, is deemed limited motion and warrants a minimum 10 percent rating under Diagnostic Code 5003, even though there is no actual limitation of motion.  However, even the provisions of Diagnostic Code 5003 specifically mandate that arthritis be rated on the basis of limitation of motion - only when the limitation of motion of the joint is non-compensable under the Schedule for Rating Disabilities is a 10 percent rating to be assigned for each major joint affected by limitation of motion.  Id.  A veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another diagnostic code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels, 1 Vet. App at 488.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10 , 4.40, 4.45 (2012).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2012).  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

In a claim for an increased initial rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In this case, the Board has considered whether staged ratings are appropriate but, as discussed herein, finds that the symptomatology of both the left hip and the left knee has been stable throughout the time periods under consideration.  Therefore, the assignment of staged ratings is not warranted.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claims.

Initial rating in excess of 70 percent for status post left hip replacement as of November 1, 2007

Prior to September 20, 2006, the Veteran's left hip disability was rated under Diagnostic Code 5003-5252 for osteoarthritis of the left hip with limitation of flexion and was assigned a 30 percent rating.  An August 2011 rating decision granted a separate compensable rating for limitation of adduction under Diagnostic Code 5253 for the period from September 22, 2005, to September 20, 2006.  As of September 20, 2006, the Veteran's left hip disability was rated as status post hip replacement under Diagnostic Code 5054 and the separate rating for limitation of adduction ended.  The Veteran was granted a temporary total disability rating for left hip replacement from September 20, 2006, to November 1, 2007.  As of November 1, 2007, a 70 percent rating for status post left hip replacement was awarded.  As indicated previously, the propriety of the ratings assigned for the period prior to November 1, 2007 have been previously decided by the Board and only the issue of entitlement to a disability rating in excess of 70 percent after that date remains on appeal and will be herein addressed.

The Veteran's status post left hip replacement is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5054.  Following a hip replacement, Code 5054 mandates the application of a 100 percent rating for one year; a mandatory 100 percent temporary total rating is also assignable under 38 C.F.R. § 4.30, for surgical treatment necessitating convalescence.  Subsequent to the expiration of the mandatory 100 percent rating assigned to the Veteran for his hip replacement, he was assigned a 70 percent disability rating.  

Under Diagnostic Code 5054, a 90 percent rating is warranted following implantation if there is painful motion or weakness requiring the use of crutches.   A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 50 percent rating is warranted under Code 5054 for moderately severe residuals of weakness, pain, or limitation of motion.  A 30 percent rating is warranted for symptomatology that does not meet the criteria for a 50 percent rating.    

The terms "markedly severe" and "moderately severe" as used under Diagnostic Code 5054 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula to determine when symptomatology is "markedly severe" or "moderately severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

In December 2007, the Veteran was seen for a general assessment and reported that he was doing "a lot of walking" as exercise.  His VA treatment provider observed that his gait was steady and he was ambulating without problems.  He was seen for a general assessment in September 2008 and reported walking for exercise.  The VA care provider observed that his gait was steady and he was ambulating without problems.  However, he was referred for physical therapy in October 2008 due to complaints of pain that were assessed as trochanteric bursitis.  He was noted to have a slight limp as well as pain at the extremes of motion.  The treating orthopedic surgeon advised use of cortisone, continued use of a TENS unit (provided after a pre-surgery, May 2006 VA physical rehabilitation consultation) as well as stretching exercises.  

The Veteran's gait was steady, and he was ambulating without problems at a primary care appointment in December 2008.  However, he reported experiencing left hip pain at a level of six (6) on a 10 scale when ambulating.

The Veteran was afforded a VA examination in June 2009.  The examiner reported review of the claims file and interview of the Veteran.  The Veteran reported experiencing intermittent sharp pain in his left hip with radiation toward the left buttock as well as weekly flare-ups lasting approximately 24 hours at a time.  He also reported experiencing increased pain with prolonged standing and weather changes as well as taking Motrin and Tylenol for pain.  The examiner observed that the Veteran was ambulating "somewhat guardedly" and "leaning rather heavily on his cane."  After examination, the examiner described the Veteran's gait as asymmetric, arrhythmic, and antalgic.  Left hip flexion was measured at 60 degrees, extension to 15 degrees, abduction of 15 degrees, and adduction to 10 degrees.  There was an additional 10 percent loss of motion due to pain after repetitive testing.  Although all motions were limited by pain, there were no signs of instability and no crepitus.  X-rays revealed good alignment of the prosthesis, but a residual bone fragment just medial to the greater trochanter which the examiner noted could be a source of additional discomfort.  The examiner diagnosed status post total left hip arthroplasty resulting in moderately severe to severe disability.

A July 2009 VA treatment note reflects continued complaint of left hip pain.  The Veteran reported experiencing pain at a level of five (5) on a 10 scale.  He also informed the VA care provider that he walked for exercise once weekly.  

In February 2010, the Veteran reported experiencing chronic left hip pain at a level of three (3) on a 10 scale.  The treatment note reflects that he stated that his left hip pain was worse in cold weather.  He was noted to have a steady gait and be ambulating without difficulty.  However, a separate February 2010 VA treatment note states that the Veteran was experiencing difficulty with an asymmetrical gait due to leg length discrepancy that he associated with hip replacement and that had required modification of (use of an insert in) his shoes.  

The Veteran's gait was again noted to be steady, and he was observed to be ambulating without difficulty in August 2010.  An October 2010 treatment note states that radiology revealed left hip status post arthropathy with anatomical alignment and no acute abnormality.  Although the Veteran reported chronic pain at a severity of eight (8) on a 10 scale, he was ambulating without any assistive device.  Upon examination, there was tenderness at the trochanteric base and limited range of motion with crepitus.  The Veteran was assessed with left hip degenerative joint disease, status post arthropathy.

In January 2011, the Veteran reported for treatment of chest pain.  The treatment note states that he denied experiencing any other pain at that time, his gait was steady, and he was ambulating without difficulty.  

VA afforded the Veteran another examination in February 2011.  The examiner noted that the Veteran reported experiencing daily flare-ups lasting six (6) to eight (8) hours at a time with pain at 10 of a 10 scale.  The examiner also noted that the Veteran was unable to sit, walk, or stand except for short intervals during the flare-ups and that he reported weakness, stiffness, swelling, lack of endurance, fatigability, deformity, tenderness, pain, and dislocation.  However, the examiner also stated that the Veteran denied any incapacitation and had not undergone any joint replacement.  Upon examination, the examiner noted that the Veteran required a cane to ambulate, but his shoes did not reveal any unusual shoe wear pattern.  The Veteran also did not have any left hip swelling, instability, abnormal movement, effusion, weakness, redness, deformity, guarding of movement, malalignment, subluxation, or ankylosis.  Left hip flexion was measured at 60 degrees, extension to 20 degrees, abduction of 45 degrees, and adduction to 25 degrees.  There was no additional loss of motion due to pain after repetitive testing.  

The Veteran was observed to have an antalgic gait in May 2011 during an assessment of his right knee.  Osteoarthritis of the left hip is noted as a problem during VA appointments occurring in November 2011.  A November 2011 "needs assessment" reflects that he experienced chronic left hip pain at a level of three (3) on a 10 scale.  He subsequently reported intermittent sharp pains, also at a 3 level, to the left hip, and informed the VA care provider that he went for a 45 minute walk once a week as exercise.

The Veteran attended a routine office visit in June 2012.  He reported continued hip pain and was noted to ambulate with a limp.  However, at an appointment later that month, he denied experiencing any pain and reported walking three (3) to four (4) times a week for 30 minutes at a time.  The most recent VA examination was conducted in July 2012.  The Veteran reported to the examination, but declined to have his left hip examined.  The examiner reported that the Veteran stated he did not wish to undergo examination because he was satisfied with his current disability rating for his left hip.  An August 2012 primary care note reflects that the Veteran was status post left hip replacement without any active pain.

Although the Veteran has not withdrawn his claim for an increased rating for status post left hip arthropathy, he has informed VA - via the July 2012 VA examiner - that he is satisfied with the currently assigned rating.  Regardless, the evidence of record does not support the award of any higher rating.  As noted above, the Veteran's status post left hip arthropathy is currently rated 70 percent disabling (from November 1, 2007) under Diagnostic Code 5054.  A 70 percent rating is appropriate when there is markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A higher, 90 percent rating, is not warranted following implantation unless there is painful motion or weakness requiring the use of crutches.  

There is no evidence that the Veteran has required the use of crutches (italics added for emphasis) since November 1, 2007.  The Veteran does not use two "crutches," but has made some use of a cane.  However, treatment notes and examination reports reveal that his use of the cane is not consistent.  Specifically, the July 2012 examiner (who evaluated the Veteran for knee disabilities despite his refusal of a hip examination) noted use of a knee brace, but no cane; the February 2011 and June 2009 examiners observed his use of a cane; VA treatment providers noted that he had a steady gait and was ambulating without difficulty/assistance in December 2007, September and December 2008, February and August and October 2010, and January 2011.  Further, the Veteran has repeatedly self-reported a regular walking exercise regimen which is inconsistent with a disability requiring use of bilateral crutches.  Therefore, a 90 percent rating is not warranted under Code 5054. 

The Board has examined the VA Schedule for Rating Disabilities to determine if any other appropriate Disability Codes may avail the Veteran of a higher disability rating.  However, the other diagnostic codes for hip disabilities that could provide ratings greater than 70 percent are not appropriate based on the facts of this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250 (ankylosis of the hip); Diagnostic Code 5254 (hip flail joint); and Diagnostic Code 5255 (fracture of the shaft or anatomical neck of the femur).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  There is no probative medical evidence or lay allegation of ankylosis, nonunion deformity due to fracture of the femur, or hip flail joint during the appellate period.  Further, x-rays of the left hip dated in 2009 showed normal alignment of the prosthesis with no evidence of fracture. 

As the Veteran has been diagnosed with trochanteric bursitis, the Board has also analyzed Code 5019 (bursitis).  The Schedule for Rating Disabilities of the musculoskeletal system directs that diseases under Codes 5013 to 5024 be rated on limitation of motion of affected parts.  Application the diagnostic codes pertaining to limitation of motion of the hip also would not avail the Veteran of a higher disability rating: under Code 5251, for limitation of extension, the maximum rating is 10 percent; under Code 5252, for limitation of flexion, the maximum rating is 40 percent; and under Code5253 for adduction, abduction, and rotation, the maximum rating is 40 percent.  Further, as limitation of motion (flexion, extension, abduction, adduction, and rotation) and other factors of functional loss such as pain, weakness, and fatigue are manifestations of the hip joint disability, these symptoms are already compensated by his existing 70 percent rating under Diagnostic Code 5054.  The Board is prohibited from assigning separate evaluations based on limitation of motion in addition to his current 70 percent rating.  38 C.F.R. § 4.14.  

Similarly, although the Board has also considered whether or not a separate compensable rating may be assignable for the Veteran's post-surgical scar as a non-painful, healed, post-surgical scar is an expected manifestation of a hip replacement surgery.  Regardless, VA examination findings from 2009 and 2011 reflect that the scar does not cover an area exceeding 12 square inches (77 square centimeters); and is not superficial, unstable, or painful on examination; and does not result in limitation of motion.  As such, any application of the pertinent criteria would not entitle him to a separate compensable rating for a scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2003)  (although the rating criteria for scars changed during the time period under consideration, i.e., effective October 23, 2008, the 2008 amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008 or when claimants requested consideration under the amended criteria and neither is the case here).  See 73 Fed. Reg. 52710 (October 23, 2008). 

In reaching the conclusion that the criteria for a rating in excess of 70 percent have not been met for status post left hip arthropathy since November 1, 2007, the Board has also considered the Veteran's reports of his symptoms.  He is competent to report experiencing pain and difficulty standing, sitting and walking, due to his left hip throughout the appellate period.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. 
§ 3.159(a)(2).  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's reports.  Moreover, his subjective complaints of weakness, pain, and limitation of motion are considered in the currently assigned rating. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. 
§  3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left hip, status post arthropathy, with the established criteria found in the rating schedule.  The Board finds that the Veteran's left hip disability is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplate weakness, pain, and limitation of motion.  Moreover, as the medical evidence of record reflects that the Veteran walks regularly for exercise and has never been incapacitated or hospitalized due to his left hip disability during the appellate period, the claims file does not otherwise indicate that extra-schedular referral is appropriate.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Initial rating in excess of 10 percent for a left knee disability

In December 2002, the AOJ granted service connection for chronic left knee pain and assigned a 10 percent disability rating, effective March 12, 2002 (the date VA received the Veteran's claim for service connection).  The Veteran's disability was evaluated under Diagnostic Codes 5299-5260, indicating that it has been rated by analogy to other knee disabilities in the rating schedule.  Pursuant to 38 C.F.R. § 4.27, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Code to identify the basis for the evaluation assigned.  Id.  Here, Code 5260 was used to identify the basis for the evaluation.

Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable (zero percent) evaluation if flexion is limited to 60 degrees; a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71 , Plate II (2012).  Under Diagnostic Code 5261, limitation of extension of a leg warrants a noncompensable (zero percent) evaluation if extension is limited to zero degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The other diagnostic codes available for evaluation of musculoskeletal knee disabilities include the following:

* Ankylosis of the knee, evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a. 

* Subluxation and lateral instability, evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

* Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, evaluated under Diagnostic Code 5258.  38 C.F.R. § 4.71a. 

* Removal of semilunar cartilage, evaluated under Diagnostic Code 5259.  38 C.F.R. § 4.71a.

Separate ratings under C.F.R. § 4.71a, Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same knee joint based on limitation of motion on extension and on flexion.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings for subluxation/instability under C.F.R. § 4.71a, Diagnostic Code 5257. 

Essentially, these opinions suggest that separate compensable ratings may be assigned when limitation of knee motion is shown to be compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, 6 Vet. App. at 261-62.

A July 2002 Reserve Component Health Risk Assessment reflects that the Veteran experienced physical limitation due to disabilities of the right knee and left hip.  The Veteran was provided a running waiver due to degeneration of his right knee and left hip joints.

The Veteran was afforded an initial VA examination in October 2002.  The examiner measured left knee flexion at 118 degrees and extension at 0 degrees.  The examiner noted that left knee flexion caused left hip pain and diagnosed chronic left knee pain with moderate functional impairment secondary to the left hip disability.

In an August 2003 statement, the Veteran described his left knee pain as chronic and severe.  Records from Maxwell Air Force Base dated through March 2005 reflect treatment for right shoulder pain, severe left hip osteoarthritis, and right knee osteoarthritis, but not for any left knee disability.  However, the Veteran wrote to VA in March 2005 and reported that he was not treated anywhere except at Maxwell for his claimed disabilities.

The Veteran was afforded another VA examination in September 2005.  The examiner noted that the Veteran reported that his left knee had begun causing him pain about one (1) year earlier and currently "swells, licks, and locks up."  He also reported flare-ups of pain in both knees and in his left hip three (3) to four (4) times a week, requiring approximately one (1) day to resolve.  Upon examination of the left knee, the Veteran could extend to zero degrees and flex to 130 degrees.  Although the examiner noted, generally, in regard to the left hip and bilateral knee disabilities, that he could not opine, without resort to speculation, as to the degree to which pain could limit functional ability during flare-ups or use, he stated in specific regard to the left knee that there was no joint effusion, no patellar instability or crepitus, and no observable pain.  Further, after repeated motion, there was no additional loss of motion.  X-ray of the left knee revealed "early osteophytes" and lateral meniscal calcification, but well-maintained joint space.  The radiographic interpretation states that the findings are consistent with osteoarthritis, but the examiner described the left knee clinical findings as "consistent with patient's age."  

An October 2005 VA treatment note reflects a finding of bilateral knee crepitus after the Veteran complained of pain.  Although the note also states "lateral and medial motion, instability," that statement immediately follows an assessment of the right knee range of motion and, as such, does not appear in reference to the left knee.

In January 2006, the Veteran was evaluated by a VA orthopedic surgeon.  The treatment report refers only to the right knee and left hip.  However, he was evaluated by a VA physiatrist in May 2006 and reported bilateral (italics added for emphasis) knee pain "going on for quite some time."  The physiatrist observed no knee edema, no medial or lateral instability, normal extremity strength, and full and pain-free range of motion.  However, the physiatrist did note bilateral medial joint line tenderness and, on the basis of physical examination of the Veteran, diagnosed bilateral knee osteoarthritis.  The note states that the Veteran requested a knee brace, but was informed that was actually contraindicated as it would promote joint weakness and the physiatrist told the Veteran to avoid wearing a knee brace.
 
VA afforded the Veteran a general VA examination in September 2006 in regard to a (previously decided) claim of entitlement to a total disability rating based on unemployability due to service-connected disabilities.  The examiner observed that the Veteran had a slightly unsteady gait, walked with a limp, and used a cane.  The examiner deferred to the September 2005 VA examiner for specific musculoskeletal findings, but noted a diagnosis of bilateral knee osteoarthritis.  

A January 2007 post-surgical (left hip) assessment reflects that the Veteran had full (five (5) out of 5) motor strength of the left lower extremity.  A separate January 2007 treatment note reflects that the Veteran reported joint soreness and that he needed to walk more.  The VA health care provider observed that his gait was steady.  In December 2007, the Veteran was seen for a general assessment and reported that he was doing "a lot of walking" as exercise.  His VA treatment provider observed that his gait was steady and he was ambulating without problems.

The Veteran was seen for a general assessment in September 2008 and reported walking for exercise.  The VA care provider observed that his gait was steady and he was ambulating without problems.  However, he was referred for physical therapy in October 2008 due to complaints of hip pain and was noted to have a slight limp as well as pain at the extremes of motion.  The Veteran's gait was steady, and he was ambulating without problems at a primary care appointment in December 2008.  

Another VA examination was conducted in June 2009.  The examiner reported that the Veteran attended the examination using a cane and wearing a left knee brace.  The Veteran reported intermittent sharp burning pains in the left knee with flare-ups every two (2) days that last approximately one (1) day.  The examiner noted that the Veteran was walking "somewhat guardedly" and "leaning rather heavily on his cane."  Upon examination, the Veteran was able to flex the left knee to 110 degrees and extend to 0 degrees.  There was no increased loss of motion upon repeated motion.  Although the examiner noted medial and lateral tenderness of the left knee, there was no redness, warmth, swelling, crepitus, or patellofemoral pain.  X-ray of the left knee revealed marked medial narrowing with evidence of prominent intercondylar tibial tubercles.  Radiographic interpretation reflects no significant joint space narrowing or osteophyte formation in the left knee and describes the findings as showing mild degenerative changes on the left side as compared to the right.  However, the examiner diagnosed moderate to severe degenerative joint disease of the left knee.

A July 2009 VA treatment note reflects that the Veteran walked for exercise once weekly and continued to have complaints of bilateral knee pain.  In February 2010, he was noted to have a steady gait and be ambulating without difficulty.  The Veteran's gait was again noted to be steady, and he was observed to be ambulating without difficulty in August 2010.  

In January 2011, the Veteran reported for treatment of chest pain.  The treatment note states that he denied experiencing any other pain at that time, his gait was steady, and he was ambulating without difficulty.  

VA afforded the Veteran another examination in February 2011.  The examiner noted that the Veteran reported left knee pain for approximately 20 years with current symptoms of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, and pain, but no redness, deformity, drainage, effusion, subluxation, or dislocation.  He reported flare-ups, precipitated by physical activity, as often as three (3) times per day lasting for one (1) hour at a time with a severity of seven (7) on a 10 scale.  He reported difficulty standing and walking.  The examiner then noted that the Veteran had never had any surgery for his left knee disability, but also stated that he had undergone left knee replacement in 2009 and had been advised to take bedrest for the left knee disability for two (2) days in 2007 by a VA physician.  In the following sentence, the examiner stated that three (3) days of rest were required by a VA physician in 2009.  The examiner described the Veteran's gait as unsteady due to bilateral knee and left hip pain.  Upon examination, there was no evidence of left knee instability, edema, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, locking pain, genu recurvatum, crepitus, or ankylosis.  Range of motion testing revealed flexion to 140 degrees and extension to zero (0) degrees without additional limitation of motion upon repeated motion.  Medial, lateral, anterior, and cruciate ligament testing was negative for instability.  A left knee x-ray showed degenerative arthritic changes, specifically, mild degenerative arthritic calcification of the menisci of the left knee.  The examiner diagnosed left knee degenerative joint disease.

The Veteran was seen for assessment for a knee brace in May 2011 due to complaints of pain and buckling, but VA treatment notes dated in May 2011 plainly refer to the right knee only.  The actual prescription note specifies that the brace given to the Veteran was a hinged right knee brace meant to treat instability and laxity of the right knee.

A November 2011 "needs assessment" reflects that the Veteran went for a 45 minute walk once a week as exercise.  The Veteran attended a routine office visit in June 2012 and was noted to ambulate with a limp.  However, at an appointment later that month, he denied experiencing any pain and reported walking three (3) to four (4) times a week for 30 minutes at a time.  

Another VA examination was conducted in July 2012.  The examiner observed diagnoses of degenerative joint disease of the bilateral knees, worse on the right. The report reflects that the Veteran did not report any flare-ups.  Range of motion testing revealed left knee flexion to 50 degrees and extension to zero (0) with no objective evidence of painful motion.  Although the report reflects that the Veteran indicated to the examiner that he was not able to perform repetitive-use testing due to pain, the examiner reported that, although the Veteran did experience functional loss due to pain, there would be no additional loss of range of motion due to repetitive use.  The Veteran demonstrated pain upon palpation of the joint line, but normal muscle strength, normal stability (medial, lateral, anterior, and cruciate ligaments), and no subluxation or dislocation.  There was no evidence of shin splints or meniscal conditions.  Although the examiner noted constant use of a knee brace, he did not specify the specific knee (right or left) on which the knee was used.  Although the examiner checked a box indicating that x-ray evidence documented the existence of osteoarthritis in the right knee, rather than in both knees, the actual x-ray findings were included in the report and verify degenerative changes in both knees.

At an August 2012 VA appointment, the Veteran reported experiencing pain only in his right knee and left heel.  The health care provider noted that he was on no current pain medications and describes him as without any active pain.

As noted above, the Veteran's left knee disability is rated 10 percent disabling under Code 5260.  A 10 percent disability rating is appropriate under this Code when flexion is limited to 45 degrees.  A higher, 20 percent, rating is not warranted unless there is flexion limited to 30 degrees; a lower, zero percent, rating is appropriate when flexion is 60 degrees or greater.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  During the appellate period, the Veteran's left knee flexion had never been measured at less than 60 degrees until the July 2012 VA examination, even in consideration of symptoms such as pain, fatigability, lack of endurance, weakness, and incoordination.  Prior to that examination, the AOJ had assigned a 10 percent disability rating to compensate the Veteran for painful motion in the left knee joint.  The Board finds that, pursuant to 38 C.F.R. § 4.59  and Burton, supra, the 10 percent (minimum compensable rating for the joint) assigned for painful left knee motion prior to the July 2012 examination is appropriate.  

The Board also finds that the preponderance of the evidence does not support a disability rating in excess of 10 percent for the Veteran's left knee disability for the period after the July 2012 VA examination.  In July 2012, the Veteran's left knee flexion was 50 degrees.  As noted above, a higher, 20 percent, rating is not warranted unless flexion is limited to 30 degrees and, in this case, there is no evidence that the Veteran has ever experienced limitation of knee flexion to the 45 degree schedular criterion for the 10 percent rating.  The Board has considered whether or not the application of 38 C.F.R. § 4.59  and Burton, supra, might entitle the Veteran to a 20 percent rating after the July 2012 examination even though he does not meet the criteria stated in the rating schedule.  However, although he informed the examiner that he experienced daily pain in the left knee, the examiner noted no objective evidence of painful motion upon physical examination.  As his left knee flexion at least approximates the criteria stated for a 10 percent rating, but there was no clinical finding of painful motion and his flexion does not approach the schedular criteria for a 20 percent rating, the Board finds that application of 38 C.F.R. § 4.59  and Burton do not entitle him to a higher rating.  Furthermore, the Board finds that his functional loss does not more nearly approximate the criteria necessary for a rating in excess of 10 percent.  See Mitchell, supra.

The Board is also mindful of the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca - regarding functional loss due to pain, weakness, and other factors - but further finds that no higher rating is assignable under these provisions for the left knee disability.  Specifically, although the evidence reflects that the Veteran's left knee disability results in additional functional loss in excess of his measured limitation of flexion, as the result of painful movement, there is no medical evidence that the additional functional loss with the limitation of motion results in functional loss more closely approximating a 20 percent disability rating under Code 5260.  See Mitchell, supra.

The Board does observe the July 2012 examiner's notation that repeated range of motion measurements could not be performed due to the Veteran's reports of pain, but also observes that the examiner's found a lack of objective evidence of painful motion in the left knee upon testing.  The examiner also noted that, although the Veteran experienced some functional loss due to pain and painful movement, there would be no additional loss of range of motion with repetitive motion testing.  The Board further observes that the Veteran informed a VA health care practitioner in June 2012  that he walked distances for exercise multiple times each week and informed an August 2012 VA practitioner that he did not have any current pain other than his right knee and left heel - statements that are inconsistent with an inability to flex the left knee more than once at a time.  In this regard, the Board finds that the Veteran's representations to the examiner as to his pain level were not accurate and there is other sufficient competent medical evidence of record to assess the severity of his left knee disability.  Kowalski v. Nicholson, 19 Vet.App. 171 (2005); see also Coburn v. Nicholson, 19 Vet.App. 427, 432 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board has examined applicable law and the rating schedule to determine whether or not any separate disability rating may be applicable, but finds none.  At no time during the appeal period is there evidence of any other left knee symptomatology that would warrant a disability rating in excess of the currently assigned rating.  There is no evidence of any ankylosis; episodes of locking pain, and effusion into the joint due to dislocated semilunar cartilage; symptomatic removal of semilunar cartilage; or malunion or nonunion impairment of the tibia and fibula.  Thus, evaluation under the other relevant (to knee disabilities, generally) diagnostic code criteria would not be of benefit to the Veteran's claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262.  

Further, although separate ratings may be assigned under Code 5260 (for limitation of flexion) and 5261 (for limitation of extension), here there is no evidence that the Veteran experiences any limitation of extension.  His left knee extension has consistently measured at 0 degrees, which represents normal knee extension.  38 C.F.R. § 4.71 , Plate II.  The Board also has considered whether a separate compensable rating for left knee extension could be assigned pursuant to 38 C.F.R. § 4.59  and Burton, supra, based on painful motion.  However, 38 C.F.R. § 4.59 makes clear that the assignment of a minimal compensable rating based on painful motion is for application "for the joint" rather than for distinct joint motions.  Further, VA General Counsel Opinion VAOPGCPREC 9-04 states that separate ratings for flexion and extension are appropriate "when a veteran has both a limitation of flexion and a limitation of extension." (italics added for emphasis).  As the left knee joint is already compensably rated and there is no actual limitation of extension, the assignment of separate ratings under Codes 5261 and 5260 is not appropriate.  Id.; 38 C.F.R. § 4.59.  See also Hicks v. Brown, 8 Vet. App. 417; Lichtenfels, 1 Vet. App at 488.  

As noted, under VAOPGCPREC 9-98, separate ratings also may be assigned for subluxation/lateral instability as well as limitation of range of motion due to arthritis.  The Veteran has been diagnosed with degenerative changes in the left knee, but VA General Counsel Opinion 9-98 is not applicable here as there is no probative evidence of any subluxation or instability in the left knee joint.  VA examiners have specifically reported finding no left knee instability or subluxation upon examination of the Veteran.  Due to the lack of such findings, the Veteran is not entitled to separate ratings pursuant to VAOPGCPREC 9-98.  

In summary, although the evidence does reflect a worsening in the Veteran's left knee disability during the appellate period - specifically at the time of the July 2012 VA examination - there is no evidence of such significant weakness, fatigue, or incoordination so as to warrant an increase in excess of the currently assigned rating.  The Board finds that any functional loss due to pain is adequately compensated throughout the relevant periods on review.  38 C.F.R. § 4.40, 4.45 (2012); DeLuca, supra.  The claim for a rating in excess of 10 percent for disability of the left knee must be denied.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

As noted above (in regard to the left hip disability), in Thun, 22 Vet. App. at 115-16, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. §  3.321 is a three-step inquiry that begins with a determination as to whether or not the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's left knee disability is fully addressed by the rating criteria under which it is rated.  Specifically, the measurements of his knee flexion do not meet the rating criteria for a compensable disability rating, but he has been assigned a 10 percent rating on the basis of functional loss such as associated painful motion.  The rating schedule contemplates more severe limitations, but he does not meet those criteria, as detailed above.  Further, as the medical evidence of record reflects that he walks regularly for exercise and has never been incapacitated or hospitalized due to left knee disability during the appellate period, the claims file does not otherwise indicate that extraschedular referral is appropriate.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96.

ORDER

An initial rating in excess of 70 percent for status post left hip replacement as of November 1, 2007, is denied.

An initial rating in excess of 10 percent for chronic left knee pain is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VCAA requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  In July 2012, the Board directed the AOJ to obtain available outstanding records of VA treatment.  The claims file reflects that the AOJ obtained VA treatment records dated through August 28, 2012.  Unfortunately, the VA treatment records added to the claims file after the July 2012 remand show that the Veteran has received private treatment for his right knee from Physiotherapy Associates in Peachtree City, Georgia, whose services were contracted by VA.  The AOJ must attempt to obtain these outstanding private treatment records in order to facilitate appellate review.  Further, while this case is in remand status, the AOJ should also obtain any additional outstanding records of VA treatment from the VA Medical Centers identified by the Veteran - Montgomery, Birmingham, and Tuskegee - and associate them with the claims file.

The appeal is therefore REMANDED for the following actions:

1. Obtain all VA treatment records from the VA Medical Centers in Birmingham, Montgomery, and Tuskegee dated from August 28, 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Provide the Veteran with an opportunity to submit any additional private medical evidence that is not of record.  Send him the necessary authorizations for the release of any private treatment records not currently on file - the records must include, but are not limited to, records from Physiotherapy Associates in Peachtree City, Georgia.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


